Citation Nr: 1003736	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Entitlement to a compensable initial rating for service-
connected chronic lumbar muscular strain. 

2. Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active military duty from January 1980 to 
February 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an September 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which granted service connection for 
chronic lumbar muscular strain on the basis of aggravation.  

In a May 2008 written communication to the RO, the Veteran 
expressly limited his appeal to the issue of entitlement to a 
compensable rating for a low back disability, thereby 
withdrawing his appeal of the following issues: entitlement 
to a compensable rating for L4-L5 and L5-S1 radiculopathy; 
entitlement to a compensable rating for chronic synotivitis 
with left patellar chondromalacia; entitlement to a 
compensable rating for a bilateral hip condition; and 
entitlement to a compensable rating for a bilateral ankle 
synovitis.  As the Veteran has effectively withdrawn his 
appeal of the foregoing issues, there remain no allegations 
of errors of fact or law with respect to those issues for 
appellate consideration. See 38 C.F.R. § 20.204 (2009).

In addition, the Veteran has asserted that he is unable to 
work due to his service-connected disabilities.  If the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether a total rating 
based on individual unemployability (TDIU) as a result of 
that disability is warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Thus, the issue of entitlement to a TDIU is 
listed on the title page.  

The issue of entitlement to a total rating based on 
individual unemployability being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The Veteran's pre-aggravation baseline low back disability 
is productive of painful motion and forward flexion of the 
thoracolumbar spine to 30 degrees.

2. The Veteran's service connected right knee causes 
aggravation of the low back disability in the form of 
increased pain; however, it does not cause additional 
functional impairment so as to limit range of motion beyond 
the baseline evaluation.  

3. The Veteran's service connected low back disability is not 
productive of ankylosis, even after consideration for the 
effects of increased pain, weakness, excess fatigability and 
incoordination.  

4.  The current findings represent the baseline disability 
level with no significant additional functional impairment 
due to aggravation.  


CONCLUSION OF LAW

After offsetting the Veteran's baseline level of disability 
for aggravation purposes, the criteria for a compensable 
rating for chronic lumbar muscular strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.322, 
4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Code 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the Veteran's claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life" and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements. 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.

Moreover, complete notice was sent in October 2005 and May 
2008 letters and the claim was readjudicated in a July 2008 
supplemental statement of the case. Mayfield, 444 F.3d at 
1333.  Furthermore, the record shows that the Veteran was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims. Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology, 
severity, and aggravation/baseline level of disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board although he declined to do so.  See Letter From 
Accredited Representative, May 2008.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Procedural History	

The Veteran seeks a compensable disability rating for his 
service-connected chronic lumbar muscular strain.  He 
contends that the low back disability is more severe than 
that which is reflected by the currently assigned 0 percent 
rating.  Here, it is again noted that the Veteran withdrew 
his appeal for entitlement to a compensable rating for lower 
right extremity radiculopathy.  See Letter from Accredited 
Representative, Veterans of Foreign Wars of the U.S., dated 
May 2008. 

By way of procedural history, the Board notes that service 
connection for a low back disability was initially granted on 
the basis of aggravation.  See Rating Decision, September 
2006.  A non-compensable evaluation was assigned from July 
27, 2005.  This rating was based upon a December 2006 VA 
examination which established the Veteran's pre-aggravation 
disability baseline.  Here, it is noted that the difference 
between disability evaluations before and after aggravation 
is the degree of disability subject to service connection.  
See 38 C.F.R. § 3.322.  Indeed, the pre-aggravation 
percentage is always deducted before assigning any service-
connected evaluation less than 100 percent.  

Accordingly, the RO determined that the baseline disability 
prior to aggravation was commensurate with a 40 rating under 
the criteria for rating disease and injuries of the spine. 
See also 38 C.F.R. § 4.71a, Diagnostic Code 5237.  It was 
further determined that the current level of disability 
continued to warrant a 40 percent evaluation under that 
criteria.  Thus, as the difference between the disability 
evaluations before and after aggravation was zero, the RO 
assigned a non-compensable evaluation for the Veteran's low 
back disability.  The Veteran timely disagreed with the 
assignment of a non-compensable evaluation in January 2007, 
and the current appeal ensued.  

Disability Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability. See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran. See 38 C.F.R. § 4.3 (2009).

In the case of Fenderson v. West, 12 Vet. App. 119 (1998), 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating." See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In this case, a uniform disability rating is warranted.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Applicable Laws and Regulations  

As noted, the Veteran's claim is evaluated under the rating 
code for 38 C.F.R. § 4.71a, Code 5237, for lumbosacral 
strain.  Under this rating code, lumbosacral strain is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  

Again, the record shows that entitlement to service 
connection for a low back disability, as based on aggravation 
by the service-connected right knee, was initially 
established in a September 2006 rating decision.  A non-
compensable evaluation was assigned for this disability.  As 
will be explained below, the Veteran's baseline disability 
(pre-aggravation) was found to warrant a 40 percent 
evaluation under Diagnostic Code 5237.  It was determined 
that the service connected right knee caused aggravation in 
the form of increased pain but that such pain did not cause 
functional limitation beyond that contemplated by the 40 
percent baseline evaluation (e.g., unfavorable ankylosis of 
the thoracolumbar spine).  Since the pre-aggravation and 
current level of severity of the back were both commensurate 
with a 40 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine, a 0 percent evaluation 
was assigned.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine is 
evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or 100 percent greater requires 
favorable or unfavorable ankylosis.  Unfavorable ankylosis is 
a condition with which the entire thoracolumbar spine is 
fixed in flexion or extension, resulting in several symptoms 
described in Note 5 of the general formula for diseases and 
injuries of the spine.  Fixation in a neutral position was 
considered favorable ankylosis. 

Basically, the Board notes that in order for the Veteran to 
prevail in his claim, there must be some ankylosis of his 
spine. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to sum of the forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Each range of motion measurement is to be 
rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (4).  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

Evidence 

A March 2005 X-ray of the lumbar spine revealed a diagnosis 
of lower lumbar degenerative disc disease and facet disease.  

VA treatment records dated in September and October 2005 show 
that the Veteran complained of low back pain with radiation 
to his right lower extremity.  Physical examination revealed 
a slow gait, favoring the right leg.  The Veteran was unable 
to heel walk and toe walk due to reported pain.  

Forward flexion of the lumbar spine was limited to 30 
degrees, and extension was limited to 5 degrees, with pain.  
The Veteran stated that he had pain in his lumbar spine with 
rotation to the right and left.  There was also mild 
tenderness to palpation along the lower lumbar spine, 
bilaterally.  The assessment was facet arthropathy.  Lumbar 
epidural steroid injections, physical therapy, weight loss, 
and exercise were all recommended for proper pain control.  

In December 2005 the Veteran underwent a C & P examination 
for evaluation of his claimed back disability.  The Veteran 
reported chronic low back pain over the last three years; it 
was noted that there was questionable mild back pain dating 
back to his military service.  He also reported that flare-
ups occurred with various activities such as standing, 
walking, and driving.  Objectively, the Veteran limped with 
both lower extremities.  Examination of the lumbar spine 
revealed pain with movement and tenderness at L-5.  There was 
some muscle spasm in certain positions in the back.  

Forward flexion of the lumbar spine was limited to 30 
degrees; extension was limited to 5 degrees; rotation was to 
10 degrees, bilaterally; and lateral bending was to 15 
degrees, bilaterally.  In a sitting position, the rotation 
improved to 20 degrees, bilaterally.  The examiner noted that 
the Veteran spent approximately one to two days in bed every 
two to three months for his back pain; however, he expressly 
stated that such "bed rest" was not prescribed.  The 
diagnosis was chronic muscular strain superimposed on 
degenerative instability.  

At the time of the December 2005 examination, the VA examiner 
was asked to provide an opinion as to secondary service 
connection and/or aggravation as based on the service-
connected right knee disability.  He opined that the Veteran 
would have developed the low back disability even in the 
absence of the service-connected right disability, and that 
the back symptomatology was "probably not caused by the 
right knee."  

On the issue of aggravation, the examiner stated that, 
overall, the right knee disability probably made his back, 
hip, left knee, and ankle symptoms worse.  He also stated 
that the pre-aggravation baseline status for the back 
disability was that which was found upon VA examination on 
December 6, 2005.  The examiner further indicated that the 
nature of the aggravation was in the form of additional pain; 
he estimated that 20 percent of the present difficulty 
represented increased pain due to favoring the right knee.  
Again, his statements did not indicate that the additional 
pain increased the baseline level of disability.  

VA treatment records and records associated with the 
Veteran's Social Security Administration (SSA) benefits claim 
show that he underwent a microdiscectomy (L4-5) in April 
2006.  It was noted that back pain improved with such 
procedure.  

In August 2006, the Veteran underwent an Independent Medical 
Examination for SSA disability purposes.  At that time the 
Veteran reported difficulties walking, standing, sitting, 
lifting, and sleeping due to pain.  Objectively, the Veteran 
walked with a slight right limp.  He was unable to squat or 
walk on his heels/toes, but used no assistive devices to 
walk.  

A contemporaneous range of motion report revealed forward 
flexion of the lumbar spine to 80 degrees; extension was to 
20 degrees; and lateral flexion was to 20 degrees, 
bilaterally.  The impression was lumbar degenerative disc 
disease, status-post microdiscectomy.  

In June 2008, the Veteran underwent a second C & P 
examination for evaluation of his service-connected low back 
disability.  The Veteran reported minimal relief of his 
symptoms with the April 2006 microdiscectomy.  He described 
sharp, constant pain in the lower lumbar region which was 
exacerbated by bending, stooping, or lifting.  Radiating pain 
to the right lower extremity was also reported.  The Veteran 
denied flare-ups but stated that he was unable to walk more 
than a few yards.  Muscle examination of the spine revealed 
spasms, bilaterally, guarding, tenderness, weakness, and pain 
with motion.  His gait was antalgic and lumbar flattening was 
present.  

With respect to range of motion, forward flexion of the 
thoracolumbar spine was limited to 30 degrees (pain beginning 
at 10 degrees); extension was limited to 10 degrees; lateral 
flexion was limited to 10 degrees, bilaterally; and lateral 
rotation was limited to 10 degrees bilaterally.  With respect 
to forward flexion, the examiner noted that there was no 
additional loss of motion on repetitive use, although pain 
was present.  The diagnosis was lumbar degenerative disc 
disease, herniated lumbar disc, moderate right lower 
extremity radiculopathy, and moderate mechanical low back 
pain with loss of range of motion.  

Analysis 

The Board notes that in order for the Veteran to achieve a 
compensable rating on the basis of aggravation, the evidence 
would have to show that the low back disability currently 
results in either unfavorable ankylosis of the thoracolumbar 
spine (50 percent), or unfavorable ankylosis of the entire 
spine (100 percent).  In other words, the level of 
aggravation would have to produce additional symptoms, here, 
ankylosis, consistent with the next higher evaluation.  

However, based on the medical evidence outlined above, the 
Board finds that the Veteran's disability, before and after 
aggravation, continues to warrant evaluations no higher than 
40 percent.  Again, the December 2005 VA examination 
established the Veteran's baseline disability level.  At that 
time, forward flexion of the thoracolumbar spine was limited 
to 30 degrees, thus consistent with a 40 percent rating under 
the General Rating Formula.  The examiner determined that the 
degree to which the back disability was aggravated was in the 
form of additional pain.  There is no indication that the 
additional pain resulted in increased functional impairment.  

As the aggravation, which is in the form of pain, does not 
produce additional symptoms consistent with higher 
evaluations, the Veteran is not entitled to a compensable 
evaluation for his service-connected low back disability.  

In this regard, it is noted that none of the VA examinations 
or treatment records shows that the Veteran has ankylosis of 
either the favorable or unfavorable kind.  In fact, although 
it appears to be a rather anomalous report, the August 2006 
SSA examination indicated that the Veteran retained lumbar 
flexion from zero to 80 degrees, and extension from zero to 
20 degrees.  The examiner did not note any additional 
limitation of motion due to pain, weakness, fatigue, or 
incoordination. 

Moreover, while the December 2005 and June 2008 VA 
examinations revealed that lumbar flexion was limited to 30 
degrees and extension was severely reduced, the June 2008 
examiner expressly found that there was no additional loss of 
motion with repetitive use.  Here, the Board acknowledges 
that the Veteran's back condition causes pain on motion and 
pain with repetitive use; however, there is simply no 
indication that such pain causes additional loss of motion 
commensurate with the next higher rating (i.e., ankylosis of 
the thoracolumbar spine).  Indeed, although the Veteran has 
functional limitation, he is still able to walk unassisted, 
drive a vehicle, and engage in other activities of daily 
living with only mild to moderate interference.  Therefore, 
the Board finds that there is no basis for a post-aggravation 
evaluation in excess of 40 percent for the Veteran's 
lumbosacral strain.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 
5237.  The current findings represent the baseline disability 
level with no significant additional functional impairment 
due to aggravation.  After offsetting the Veteran's baseline 
level of disability for aggravation purposes, the criteria 
for a compensable rating for chronic lumbar muscular strain 
have not been met.  


ORDER

Entitlement to an initial compensable rating for service-
connected chronic lumbar muscular strain is denied.  


REMAND

The Veteran asserts that he is entitled to a TDIU due to his 
service-connected disabilities.  Both medical and lay 
evidence suggests that the Veteran's current unemployment is, 
at least in part, due to at least one or more of his service 
connected disabilities, including his service-connected back 
disability.  See VA Form 9, dated November 2007; see also 
Statement from S. Russell, dated June 2008.  The AOJ should 
adjudicate the issue of entitlement to TDIU. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Indeed, in Rice, the U.S. Court of Appeals for Veterans 
Claims (Court/CAVC) held that a TDIU claim is part and parcel 
of an increased-rating claim when raised by the record.  In 
this case, the Veteran filed a claim for a TDIU, which the RO 
denied in a January 2006 decision.  Even though he did not 
appeal that denial, the Court held in Rice that when the 
issue is raised by the evidence of record, the Board must 
adjudicate the issue as part and parcel of the claim for an 
increased rating. Id. See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 
(2001).  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU in this circumstance when, as 
here, the TDIU issue is raised by assertion or reasonably 
indicated by the evidence and is predicated at least in part 
on the severity of the service- connected disability in 
question, regardless of whether the RO has expressly 
addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 
16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  And since the evidence 
suggests the Veteran is unable to work because of his 
service-connected low back disability, the issue of his 
entitlement to a TDIU is before the Board.  

Accordingly, the case is REMANDED for the following action:


1. The agency of original jurisdiction 
(AOJ) should ask the Veteran to report his 
employment history and clarify whether he 
is currently employed in gainful 
employment (i.e. employment paying more 
than the poverty rate).

2. If the Veteran reports that he is 
unemployed, or fails to respond, the AOJ 
should provide him with an examination by 
a VA medical professional to determine 
whether his service connected 
disabilities, as likely as not, prevent 
him from obtaining or retaining gainful 
employment that his education and 
occupational experience would otherwise 
permit him to undertake.  The examiner 
should review the claims folders and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide a rationale for the opinion.  If 
further examination is recommended, it 
should be undertaken.

3. If entitlement to TDIU is denied, issue 
a supplemental statement of the case, 
before returning the case to the Board, if 
otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


